Name: Commission Regulation (EEC) No 2798/82 of 20 October 1982 fixing additional amounts for live and slaughtered poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10 . 82 Official Journal of the European Communities No L 295/ 19 COMMISSION REGULATION (EEC) No 2798/82 of 20 October 1982 fixing additional amounts for live and slaughtered poultry geese originating in and coming from Poland are not increased by an additional amount ; Whereas, pursuant to Regulation (EEC) No 2261 /69 (6), the import levies on slaughtered ducks and geese originating in and coming from Romania are not increased by an additional amount ; Whereas, pursuant to Regulation (EEC) No 2474/70 (^ the import levies on slaughtered turkeys originating in and coming from Poland are not increased by an addi ­ tional amount ; Whereas, pursuant to Regulation (EEC) No 2164/72 (8), the import levies on slaughtered fowls and geese origi ­ nating in and coming from Bulgaria are not increased by an additional amount ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common orga ­ nization of the market in poultrymeat ('), as last amended by the Act of Accession of Greece (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price , the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third coun ­ tries (3), as amended by Regulation (EEC) No 1527/73 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries , a second offer price must be determined for exports from these other countries ; Whereas, pursuant to Regulation (EEC) No 565/68 ( 5), the import levies on slaughtered fowls , ducks and HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex . Article 2 This Regulation shall enter into force on 22 October 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 October 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975 , p . 7^. (2) OJ No L 291 , 19 . 1 1 . 1979 , p . 17 . 3) OJ No 129 , 28 . 6 . 1967 , p . 2577/ 67 . ( 6) OJ No L 286, 14 . 11 . 1969 , p . 24 . O OJ No L 265 , 8 . 12 . 1970 , p . 13 . ( 8 ) OJ No L 232, 12 . 10 . 1972 , p . 3 . ( 4 ) OJ No L 154, 9 . 6 . 1973 , p . 1 . H OJ No L 10^, 8 . S. 1968 , p . 7 . No L 295/20 Official Journal of the European Communities 21 . 10 . 82 AXNEX Additional amounts applicable to live and slaughtered poultry and halves or quarters (ECU/ 100 kg) CCT heading No Description Additional amount Imports affected 01.05 Live poultry , that is to say , fowls, ducks , geese , turkeys and guinea-fowls : B. Other : I. Fowls 1 5-00 Origin : Austria 02.02 Dead poultry (that is so say, fowls, ducks , geese , turkeys and guinea fowls ) and edible offals thereof (except liver), fresh , chilled or frozen : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as ' 83 % chickens ' 3-00 Origin : Spain or Hungary b) Plucked and drawn, without heads and feet, but i with hearts , livers and gizzards , known as '70 % chickens ' 3-00 Origin : Spain or Hungary j c) Plucked and drawn , without heads and feet and without hearts , livers and gizzards , known as '65 % chickens ' 3-00 Origin : Spain or Hungary B. Poultry cuts (excluding offals) : II . Unboned (bone-in ) : a ) Halves or quarters : 1 . Of fowls 3-00 Origin : Spain or Hungary